Citation Nr: 1613997	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at a private hospital from May 18-19, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2014 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which is the agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran presented to the emergency room at a private hospital on May 18, 2014 and was treated for altered mental state due to intoxication.  He was discharged the following day.   

2.  The Veteran has health insurance coverage.

3.  The Veteran does not have any service connected disabilities, and was not otherwise participating in vocational rehabilitation or other course of training during the period on question.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at a private hospital from May 18-19, 2014, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.123-17.132 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for expenses incurred at a private medical facility from May 18-19, 2014.  He was treated in the emergency room for altered mental state due to intoxication and was discharged the following day.  

VA regulations provide that, payment or reimbursement of the expenses of emergency treatment, not previously authorized, in a private or public hospital not operated by VA, or of any emergency treatment not previously authorized, may be paid for veterans who are an active VA health-care participant who is personally liable for the emergency treatment furnished in a non-VA facility.  38 U.S.C.A. § 1725(a).  The regulations then explain a veteran personally liable for emergency treatment furnished in a non-VA facility only if he has no entitlement to care or service under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B).  In other words, VA will not reimburse veterans for emergency treatment at non-VA facilities if the veteran has medical insurance.

Review of the record demonstrates that the Veteran has health insurance coverage with GEHA.  In his August 2014 written notice of disagreement, he explained that he retired from the government due to disability, and as a result the government pays for half of his GEHA health insurance, and he covered the rest.  While he incurs some costs under his health insurance, the fact remains that he maintained coverage under the GEHA health insurance plan during the treatment in question.  Accordingly, his health insurance bars him from receiving reimbursement of medical expenses under 38 U.S.C.A. § 1725.

The Board will now consider whether the criteria has been met for reimbursement of emergency services under 38 U.S.C.A. § 1728.  This regulation provides veterans may be reimbursed for emergency treatment at non-VA facilities if the treatment in question was for a service-connected disability, a non-service connected disability aggravating a service-connected disability, or any condition of a veteran who is totally disabled due to service-connected disabilities, or participating in vocational rehabilitation or other course of training.  In this case, the Veteran is not service-connected for any disabilities.  Accordingly, the treatment in question could not be for, or related to, treatment for a service-connected disability.  The evidence also does not suggest he was participating in vocational rehabilitation or other course of training.  Accordingly, the criteria for reimbursement of medical expenses under 38 U.S.C.A. § 1728 have not been met.

For the reasons and bases discussed above, the evidence is against the claim for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at a private hospital from May 18-19, 2014, under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  As a result, the appeal is denied and the benefit of the doubt doctrine is not for application.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in these provisions that Congress intended to revise the specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

 The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  

When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

In this case, a September 2014 notice letter advised the Veteran of the criteria necessary to substantiate his claim, and the VAMC's June 2014 administrative decision on appeal notified him of his appellate rights.  In September 2014, the AOJ further explained to him the bases for the denial of this claim in a statement of the case and afforded him the opportunity to present information and evidence in support of the claim.  He was also provided with an opportunity for a hearing before the Board, but in his October 2014 VA Form 9 he declined.  The Board finds no further assistance to the Veteran with the development of evidence or additional notice is required.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at a private hospital from May 18-19, 2014, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


